       Case 1:18-cv-06626-ALC-KNF Document 229 Filed 12/28/20 Page 1 of 3


                                                             The Chrysler Building
                                                             405 Lexington Avenue, NY, NY 10174-1299
                                                             Tel: 212.554.7800 Fax: 212.554.7700
                                                             www.mosessinger.com



                                                              December 28, 2020
VIA ECF

Hon. Kevin N. Fox, U.S.M.J.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One
                        Russia Worldwide” et al. (18-cv-06626)
Dear Judge Fox:
       We represent Plaintiffs in this action. We write in response to the December 24,
2020 letter filed by counsel for Defendants Channel One, New Channel, ACCEPT, and
Comedy TV (“the Letter”).1 We further seek to compel the production of Andreas Reich,
the CEO of Kartina.2

         Mr. Tsoutiev’s Deposition

       As the Letter makes clear, the evening before the scheduled deposition of Mr.
Tsoutiev, Defendants chose unilaterally to adjourn that deposition without Plaintiffs’
consent and without a Court order. In response, we stressed that we did not consent to
adjourn the deposition. We did not receive deposition exhibits 12 hours in advance, as
the Court-ordered protocol required, and also did not hear from the court reporter that the
deposition was formally cancelled. Plaintiffs therefore entered the remote deposition at
9:50 A.M. on December 18, ten minutes before the agreed-upon start time.

       At 10:00 A.M., the Court entered its Order stating there was “no need. . .to
postpone the depositions,” stating that “to the extent that [Defendants’] letter is a request
for postponement, the request is DENIED” (ECF No. 223). At 10:30 A.M., we e-mailed
Defense counsel, stating “we received the Court’s order. . .No one else [is] logged on. It
is now 10:30. We will not waste our time or Mr. Tsoutiev’s time any further. We will be
logging off shortly.” Plaintiffs sent an e-mail an hour later, at 11:32 A.M., purporting to
“reschedule Mr. Tsoutiev’s deposition for a 12:00 PM start time,” and promising only then
to send the pre-marked deposition exhibits “shortly,” in violation of the Court-ordered

1
  Although the Letter claims that the Dunnington firm represents Defendant CTC, counsel recently
informed us that BochnerIP will serve as substituted counsel for Defendant CTC, in addition to Kartina
and RainTV. Separately, counsel previously represented to Plaintiffs’ counsel that it does not
represent ACCEPT, yet the December 24, 2020 letter appears to suggest otherwise.




4607262 018529.0101
       Case 1:18-cv-06626-ALC-KNF Document 229 Filed 12/28/20 Page 2 of 3




Hon. Kevin N. Fox
December 28, 2020

protocol. We then had difficulties reaching Mr. Tsoutiev, but needed time to receive and
review the deposition exhibits which Defendants should have sent the night before, some
of which they sent as late as 2:30 P.M. The deposition proceeded uninterrupted from 3
P.M. until 5:00 P.M., when Mr. Tsoutiev needed to leave for a medical appointment. 3

       As to this application, Defendants requested a meet-and-confer last Wednesday,
December 23. In response, we indicated that we would be available Monday, December
28 at 11:00 A.M. to confer “regarding the timing of both your remaining witness
depositions and ours.” On December 24, Defendants’ counsel asked us to “provide [our]
position” by 5 P.M. on that day, but I indicated that I, my colleague, and our clients were
away for the holiday. This motion to compel followed.

       To be clear, we do not object to providing Mr. Tsoutiev for five additional hours
during the agreed-upon discovery period for a single deposition taken by Dunnington
and/or BochnerIP, provided Defendants meet their own obligations in producing Andreas
Reich, CEO of Kartina, and 30(b)(6) representatives on behalf of Rain TV and CTC,
pursuant to the subpoena and deposition notices timely issued by Plaintiffs.4

         Mr. Reich’s Deposition

        Defendants made clear their opposition to producing Mr. Reich in a December 8
e-mail stating that “[u]nder the law of this circuit, Plaintiffs have no basis to demand a
deposition of Kartina’s CEO, Mr. Reich.” On December 9, the parties held a meet-and-
confer, in which Defendants reiterated their opposition to producing him. Defendants
thereafter stated that “we can evaluate the basis for your demand to Mr. Reich if you
provide us with a copy of the proposed subpoena,” which we provided (together with
renewed 30(b)(6) notices) on December 14. We did not hear any objections to the notice
which set a December 28 deposition date for Mr. Reich, but rather learned of Defendants ’
intention to substitute counsel.

        The case law supports Plaintiffs’ position that he should be produced. See Six
West Retail Acquisition v. Sony Theatre Management Corp., 203 F.R.D. 98, 102
(S.D.N.Y. 2001) (“Highly-placed executives are not immune from discovery, [and] the
fact that [an executive] has a busy schedule cannot shield that witness from being
deposed.”). Mr. Reich and Mr. Tsoutiev communicated and met multiple times, on

3
 The deposition scheduled for Saturday, December 19 also proceeded as scheduled, as deposition
exhibits were provided the evening before and the parties arrived on time.
4
 As Plaintiffs state separately in opposition to Defendants’ request to extend the discovery schedule,
Plaintiffs first provided notice of their intent to depose Mr. Reich and Defendants’ 30(b)(6) representatives
on October 30, 2020.



4607262 018529.0101
       Case 1:18-cv-06626-ALC-KNF Document 229 Filed 12/28/20 Page 3 of 3




Hon. Kevin N. Fox
December 28, 2020

behalf of their respective corporations, concerning Actava’s business development and
Kartina’s participation in (and direction of) the Infomir case. Mr. Reich has personal
knowledge of the two lawsuits against Actava and the contempt proceedings against
Actava. Even if Mr. Reich “denies personal knowledge of the issues at hand, this claim.
. .is subject to testing by the examining party." Six West, 203 F.R.D. at 98 (citing
Consolidated Rail Corp. v. Primary Industries Corp., No. 92 Civ. 4927, 1993 WL
364471, at *1 (S.D.N.Y. Sept. 10, 1993)).

         We thank the Court for its time and attention.

                                                          Respectfully submitted,

                                                          /Toby Butterfield/

                                                          Toby Butterfield




4607262 018529.0101
